Citation Nr: 1735598	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  08-03 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for status post right hand ganglion cyst resection, mid-dorsum of the right wrist with scar.

2. Entitlement to a finding of total disability based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Veteran testified before the undersigned Veterans Law Judge at the RO in October 2010.  A transcript of the hearing has been associated with the record. 

The Board remanded the increased rating claim in January 2011 and April 2016 for additional evidentiary development. 

Pursuant to the Veteran's testimony at his October 2010 Board hearing, the issue of TDIU has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's residuals of status post right hand ganglion cyst resection, mid-dorsum of the right wrist with scar is manifested by a painful scar, but is stable, is not a deep scar, and has not limited function of the right wrist/hand or resulted in ankylosis of the right wrist/hand.

2. The Veteran is service-connected for status post right hand ganglion cyst resection mid-dorsum of the right wrist, rated at 10 percent; tinnitus, rated at 10 percent; bilateral hearing loss, rated as noncompensable, and superficial scars status post ganglion cyst excision right wrist, rated as noncompensable; for a combined disability rating of 20 percent. 

3. Service-connected disabilities are not sufficient by themselves to preclude the Veteran from securing or following any form of substantially gainful employment consistent with his education and occupational background.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 10 percent for status post right hand ganglion cyst resection, mid-dorsum of the right wrist with scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7804, 7800-7805 (2008), 38 C.F.R. § 4.118, Diagnostic Codes 7804, 7800-7805 (2016).

2. The criteria for a finding of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compliance with Stegall

As noted in the Introduction, the Board most recently remanded this mater in April 2016.  The Board's Remand instructed the RO to (1) return the claims file to a VA examiner in order to clarify the symptoms associated with the residuals of the Veteran's ganglion cyst resection and (2) readjudicate the claim.

A May 2015 VA medical opinion that is consistent with the Remand directives was issued.  The RO readjudicated the matter in a June 2016 Supplemental Statement of the Case (SSOC).  As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
II. VA's Duty to Notify and Assist

 VA's duty to notify was satisfied by a January 2012 letter and additional letters sent during the claim period.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. 
 § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, identified private treatment records, and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist. 

A VA examination specific to this condition was most recently afforded in January 2012.  The record does not suggest and the Veteran has not alleged that this examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). Moreover, evidence received since the most recent January 2012 examination does not indicate that the Veteran's condition has changed such as to warrant the scheduling of new VA examination to reassess the symptoms and severity of the residuals of his ganglion cyst resection of the right hand.  Hence, this examination, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See id.   

During the October 2010 Board hearing, the undersigned Veterans Law Judge clarified the issues on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claim.  The actions of the Veterans Law Judge supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication

III. Increased Evaluation

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider whether "staged" rating are warranted during under any period under appeal.

The Veteran's service connected status post right hand ganglion cyst resection, mid-dorsum of the right wrist, is currently evaluated as 10 percent disabling under Diagnostic Code (DC) 7804, effective November 3, 2006.  

Factual Background

At a March 2007 VA examination, the Veteran reported weakness and numbness in the right hand.  He was diagnosed with carpal tunnel syndrome in the right hand.  The Veteran was a retired bricklayer.  There was decreased sensation in the hand and pain at the surgical site, depending on activities.  The Veteran had difficulty extending the wrist and had pain with flexion.  There were no flare ups, as the hand was continually weak.  The Veteran had decreased dexterity in the right hand.  Physical examination revealed "striking atrophy and weakness of musculature" of the right hand.  There was a 4cm curvilinear scar over the mid dorsum of the wrist, which was moderately tender, nonadherent, well-nourished, and not ulcerated.  There was reduction in the range of motion of the right wrist.  

At a November 2010 VA examination, it was reported that the Veteran's ganglion cyst had not recurred since the in-service surgery to remove it.  The Veteran reported increased pain, which was sharp and intermittent.  There was stiffness, weakness, lack of endurance, heat, locking, instability, and fatigue, but no swelling or redness.  Grip strength was normal.  There was no effusion, ankylosis deformity, or laxity of the wrist.  There was a 4cm by 0.5cm right dorsum scar extending across the base of the 2nd and 3rd finger.  The scar was non-disfiguring, non-tender, non-adherent, and non-keloid.  It was flat, well-nourished, of normal pigmentation, superficial, and stable.

At a January 2012 VA examination, it was again reported that the ganglion cyst had not recurred.  It was noted that there was no change in the right hand since the last examination.  There was no arthritis, dislocation, or cancer.  There was limitation of motion or evidence of painful motion for fingers and thumb.  There was a 4cm by 0.5cm right posterior wrist scar.  The scar was non-disfiguring, non-adherent, and non-keloid.  It was flat, superficial, and stable.

At a November 2013 VA examination, the right hand scar was noted as painful.  There was 1 scar on the right wrist dorsal aspect.  The scar was stable, superficial, non-linear, and 4cm by 1cm.  The approximate total area was 4 square cm.  

The Board notes that the Veteran is not service-connected for carpal tunnel syndrome or any other neurological condition of the right upper extremity.  Many of the symptoms revealed in VA examinations and other treatment records, and many symptoms discussed by the Veteran at his October 2010 Board hearing, have been medically linked to his diagnosed carpal tunnel syndrome.

A March 2014 VA medical opinion after review of relevant treatment records stated that the Veteran's in-service ganglion cyst removal was performed on an anatomically distinct compartment from the nerves causing carpal tunnel syndrome, and as a result, the Veteran's neurological conditions are separate from his ganglion cyst surgery.  

At a May 2015 VA examination, the Veteran's scar was reported as not painful and was stable.  The scar was superficial non-linear and 4cm by 1cm.  The approximate total area was 4 square cm.  The examiner commented: "motor dysfunction has been noticed many decades status post ganglion cyst excision.  The pertinent nerves responsible for motor function are located anterior (ventral) wrist.  [The Veteran's] ganglion cyst excision is located posterior (dorsal) wrist.  Thus, claimed (if any) motor dysfunction of right wrist is less likely caused [by] status post ganglion cyst excision."

A May 2016 VA examiner concluded that the main residual of the right ganglion cyst resection was the surgical scar.  It did not result in functioning of the right hand so diminished that amputation with prosthesis would equally serve the Veteran.  The examiner explained that anatomical distinction between the area from which the right hand ganglion cyst was removed and any important nerve or artery of the hand.  "Incidentally, [the] Veteran has carpal tunnel syndrome and cubital tunnel syndrome....However, neither surgical scar NOR right ganglion cyst resection" caused the Veteran's neurological disorders.  The "compartment of the posterior aspect of the hand where [the] Veteran had his ganglion cyst excised is anatomically and functionally distinct from the anterior aspect."

Analysis 

The Board observes that VA revised the criteria for diagnosing and evaluating the skin, effective October 23, 2008.  73 Fed. Reg. 54708-12 (Sept. 23, 2008).  With regard to the revision made to the skin regulations effective October 23, 2008, the revised criteria apply to all applications for benefits received by VA on or after that date.  As the Veteran's claim dates back to November 2006, the Board will consider the Veteran's residuals of ganglion cyst under both the old rating criteria in effect prior to October 23, 2008 and the rating criteria in effect beginning October 23, 2008. 
As noted, the Veteran is currently assigned a 10 percent evaluation under Diagnostic Code 7804.  Under the rating criteria in effect prior to October 23, 2008, Diagnostic Code 7804 provided for a maximum 10 percent evaluation for a superficial scar that is painful on examination.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  

Under the current Diagnostic Code 7804, a 10 percent evaluation is assigned for one or two scars that are unstable or painful.  A 20 percent evaluation is assigned for three or four scars that are unstable or painful.  A 30 percent evaluation is assigned for five or more scars that are unstable or painful.   38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).  

With respect to Diagnostic Code 7804, the Board finds that the evidence is clear that the Veteran's status post right hand ganglion cyst resection, mid-dorsum of the right wrist with scar does not more closely approximate the criteria for an increased evaluation.  The Veteran does not have three or four scars that are unstable or painful.

The Board finds that separate ratings are not warranted under the previous or current versions of Diagnostic Codes 7800, 7801, 7802, or 7805, as the evidence affirmatively shows that his residuals of ganglion cyst removal have not resulted in scars or disfigurement of the head face, or neck (7800); deep nonlinear scars (7801); superficial nonlinear scars covering at least 144 square inches (7802); or any functional loss (7805).  38 C.F.R. § 4.118 (2008 & 2016).  

Specific to Diagnostic Code 7805, the pre-October 2008 code provided that other scars are to be rated on limitation of function of the affected part.  38 C.F.R. § 4.118  (2008).  Ratings for consideration are those provided under 38 C.F.R. §4.71 (a), Diagnostic Codes 5214 and 5215.  The current Diagnostic Code 7805 also evaluates limitation of function.  An impairment of function wrist disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215.  

However, these Diagnostic Codes are not applicable as the medical evidence is clear that any limitation of function, including decreased strength and limited range of motion of the right wrist/hand, is the result of the Veteran's non-service connected carpal tunnel syndrome and cubital tunnel syndrome.  Accordingly, Diagnostic Code 7805 does not warrant an increased rating for the Veteran's residuals of ganglion cyst of the right wrist/hand. 

In sum, the Board has considered the application of other diagnostic codes in order to afford the Veteran a disability rating in excess of 10 percent but does not find any raised by the evidence of record.

The Board acknowledges that the Veteran has scarring on the right hand/wrist from removal of a ganglion cyst.  However, as noted above, multiple physical examinations reveal that the Veteran does not have three or more scars that are unstable of painful, and as a result, an evaluation in excess of 10 percent is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008 & 2016).

The Board also acknowledges the Veteran's assertion that his disability is more severe than evaluated, to include his reports of pain and functional limitations.  The Veteran is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Neither the lay nor medical evidence, however, reflects the degree of functional limitation needed for the next higher rating.  In fact, the preponderance of evidence shows that many of the symptoms which the Veteran has reported due to his service-connected disability are in fact secondary to his non-service connected neurological disorders.

The Board concludes that there have been no lay or medical findings to show that the status post right hand ganglion cyst resection, mid-dorsum of the right wrist with scar meets the criteria for a rating in excess of 10 percent at any time during the relevant period.  As the assigned 10 percent evaluation reflects the actual degree of impairment shown during the entire period under consideration, there is no basis for staged ratings for this claim. 

As the preponderance of the evidence is against a rating in excess of 10 percent for status post right hand ganglion cyst resection, mid-dorsum of the right wrist with scar, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1).  An exceptional case is said to include factors such as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected status post right hand ganglion cyst resection is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's status post right hand ganglion cyst resection with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically the Veteran's main residual of in-service resection of a ganglion cyst, a painful scar, is directly addressed by the rating criteria.  The Board expressly finds that his symptoms are on par with the level of severity contemplated by the rating criteria, and are not so far outside the realm of the rating criteria so as to warrant extraschedular consideration.  In short, the Veteran's entire disability picture has been considered, and his symptoms are contemplated by the schedule.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014).  The record reflects that the Veteran has at no point during the current appeal indicated that his service-connected status post right hand ganglion cyst resection residuals results in further impairment when viewed in combination with his other service-connected disabilities. 

In short, there is nothing in the record to indicate that the Veteran's disability has caused impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1) is not warranted.

IV. TDIU

The Veteran is currently in receipt of service connection for status post right hand ganglion cyst resection mid-dorsum of the right wrist, with a 10 percent evaluation, tinnitus, with a 10 percent evaluation, bilateral hearing loss, rated as noncompensable, and superficial scars status post ganglion cyst excision right wrist, rated as noncompensable.  He has a combined disability rating of 20 percent. 
The Veteran, accordingly, does not meet the threshold schedular criteria for TDIU under 38 C.F.R. § 4.16 (a).  However, 38 C.F.R. § 4.16 (b) provides that when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16 (a), such case may be considered for extra-schedular consideration.  The key determination, then, is whether the Veteran is unemployable.

The previously referenced VA hand/wrist examinations have made it clear that the Veteran's decreased strength and limited range of motion in the upper extremities is the result of his non-service connected carpal tunnel syndrome and cubital tunnel syndrome.  At the Veteran's October 2010 Board hearing, he testified that these symptoms were what made his previous work as a bricklayer difficult.  

After a thorough review of the Veteran's treatment records and VA examinations, the Board notes that the Veteran's service-connected disabilities have some degree of impact on his employability.  Specifically, it is noted at the Veteran's most recent November 2013 audiological examination that his hearing loss does impact his ability to work, as he has difficulty understanding what people are saying if there is a group of people or extraneous noise.  However, the Board concludes that the preponderance of the evidence, both medical and lay, does not support a finding that the Veteran meets the requirements for a TDIU as a result of his service-connected disabilities.  As noted above, his service-connected status post ganglion cyst removal has limited functional impact.  

Furthermore, the Veteran failed to respond to a January 2012 letter and attached VA Form 21-8940 sent by VA requesting more information regarding his employment history and the impact of his service-connected disabilities on employment.

The Veteran is not unemployable due to service-connected disabilities alone.  While the service-connected disabilities do have some impact upon his earning capacity, accounted for by the schedular evaluations assigned, he is not unable to secure and follow any employment as a result of these disabilities.  The functional limitation of his upper extremities is primarily the result of non-service connected disabilities.  The service-connected disabilities do not deprive him of functional occupational capacity that is necessary to obtain and retain gainful work. 

Moreover, while the Board acknowledges that his service-connected condition have some impact on his physical capability, they do not prevent him from working with or under the supervision of others, or from interacting with the public. 

The preponderance of evidence is against the claim; there is no doubt to be resolved.  The Veteran is not unemployable due solely to service-connected disabilities, and hence TDIU entitlement, or referral for extraschedular TDIU under 38 C.F.R. § 4.16 (b), is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for status post right hand ganglion cyst resection, mid-dorsum of the right wrist with scar is denied.

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


